38 F.3d 1216NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
William C. GRAY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-1481.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1994.

Before:  MARTIN, NELSON, and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, William C. Gray, appeals from the order of the district court which granted the Secretary's motion for summary judgment and affirmed the denial of benefits.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decisions of the Appeals Council and the administrative law judge are not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary, and the judgment of the district court is therefore affirmed upon the reasoning set forth in the district court's order granting summary judgment, dated February 8, 1993, and in the decision of the administrative law judge.